In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1328v
                                         (Unpublished)

    ************************* *
                                *
    JONATHAN MCDOUGALD,         *
                                *
                                *
                    Petitioner, *                          Special Master Katherine E. Oler
                                *
    v.                          *
                                *
                                *                          Filed: April 18, 2019
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *                          Order Concluding Proceedings;
                                *
                                *                          Vaccine Rule 21(a).
                    Respondent. *
                                *
    ************************* *
Matthew L. Nall, Anastopoulo Law Firm, Charleston, SC, for Petitioner.
Amy P. Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ORDER CONCLUDING PROCEEDINGS1

       On April 16, 2019, the parties filed a Joint Stipulation of Dismissal in the above-
captioned case. ECF No. 22.

       Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

      Any questions regarding this Order may be directed to my law clerk, Ahmed Almudallal,
by email at Ahmed_Almudallal@cfc.uscourts.gov.

        IT IS SO ORDERED.
                                                                   /s/ Katherine E. Oler
                                                                   Katherine E. Oler
                                                                   Special Master


1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be
posted on the Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44
U.S.C. § 3501 (2012). This means the ruling will be available to anyone with access to the internet.
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.